Appeal from an order of the County Court of Greene County, entered after a hearing and denying relief by way of coram nobis. Appellant was indicted in Greene County for the crimes of burglary, third degree, on two counts; grand larceny, second degree, one count; and grand larceny, first degree, in another count. He was also indicted as a second offender on all counts. Upon his pleas of guilty to all counts he was sentenced for an indeterminate sentence of not less than five nor more than twenty years on each count, and it was directed that such sentences were to run concurrently. Appellant was twenty years of age at the time, apparently intelligent, and with an education which reached as far as the second year in high school. He was represented by assigned counsel, a former District Attorney of Greene County. On arraignment he admitted that he knew the contents of the indictment against him and had discussed its contents with his counsel. We find no persuasive reason for reversing the order on appeal. The errors complained of are trivial and have to do with colloquy between appellant, the court and counsel when appellant was arraigned. It seems clear that appellant understood the charges against him, and nowhere does it appear that he was treated unfairly or unjustly. Order unanimously affirmed. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.